Citation Nr: 0942020	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  97-22 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
right wrist fracture.

2.  Entitlement to service connection for a chronic 
respiratory disorder, claimed as bronchial asthma.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a gastrointestinal disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1965 to November 
1967.  Thereafter, he also had periods of active duty for 
training (ACDUTRA) with the Army National Guard, including a 
period of ACDUTRA from May 1, 1977, to May 31, 1977, during 
which time he injured his right wrist.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In a September 2006 letter, the Board advised the Veteran 
that the Veterans Law Judge who conducted his August 2002 
Travel Board hearing had retired and asked him if he wanted 
another hearing before a different Veterans Law Judge prior 
to the Board acting on his appeal.  In a response dated the 
following month, he indicated he did not want an additional 
hearing.

The case returns to the Board following a remand to the RO in 
February 2007.  


FINDINGS OF FACT

1.  A right wrist disability is manifested by subjective 
complaints of pain; objective findings include decreased 
range of motion and a bony prominence in the fifth metacarpal 
bone at the right hand's dorsum area, but no evidence of 
amputation, ankylosis, or disability afflicting other digits.

2.  A respiratory disorder was not noted upon the Veteran's 
entry into active duty service.  

3.  Clear and unmistakable evidence exists to indicate that 
the Veteran's bronchial asthma existed prior to his entry 
into service and was not aggravated by active duty service.  

4.  The Veteran's current bronchial asthma is not related to 
active duty service.

5.  By rating decision dated in April 1968, the RO denied the 
Veteran's claim for service connection for a gastrointestinal 
disorder; he did not file a timely appeal.  

6.  The RO's April 1968 decision represents the last final 
disallowance of entitlement to service connection for a 
gastrointestinal disorder on the merits. 

7.  Evidence received since the April 1968 rating decision is 
not cumulative of evidence previously of record, bears 
directly and substantially on the matter for consideration, 
and is so significant that it must be considered with all the 
evidence of record in order to fairly adjudicate the appeal.

8.  A chronic gastrointestinal disorder was not manifest 
during service; colon polyps were not identified until 1999; 
the current gastrointestinal disorder is unrelated to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
right wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5214, 
5215, 5227, 5230 (2009).  

2.  A chronic respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  The evidence received subsequent to the April 1968 rating 
decision is new and material and the claim for service 
connection for a gastrointestinal disorder is reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156 (2001).

4.  A chronic gastrointestinal disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Residuals of Right Wrist Fracture

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009). 

At the outset, the Board notes that the Veteran's increased 
rating claim is an appeal from an initial assignment of a 
disability rating.  The Veteran filed his initial claim for 
service connection for a right hand fracture in July 1995.  
As such, the claim requires consideration of the entire time 
period involved.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where the evidence contains factual findings that 
show a change in the severity of symptoms during the course 
of the rating period on appeal, assignment of staged ratings 
is permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Here, the Veteran's residuals of a right wrist fracture are 
currently rated as noncompensable under DC 5227 (ankylosis of 
the ring or little finger).  Under DC 5227, a noncompensable 
rating is the maximum schedular rating available.  Similarly, 
a noncompensable rating is the maximum schedular rating that 
can be assigned under DC 5230 (limitation of motion of the 
ring or little finger).  Higher ratings may be available but 
only with involvement of multiple digits.

At the outset, although the Veteran's disability is stylized 
as residuals affecting the wrist, the only objective 
symptomatology associated with the disability relates to the 
fifth metacarpal bone of the right hand.  As such, DC 5214 
(ankylosis of the wrist) and DC 5215 (limitation of motion of 
the wrist) are not for application.  

The Veteran was afforded a VA bones examination in November 
1996, at which time he was diagnosed with residuals of a 
right hand fracture and a healed fracture of the fifth 
metacarpal bone of the right hand.  Upon examination, there 
was a very prominent bony deformity in the dorsum of the 
right hand on the fifth metacarpal bone which was tender to 
palpation.  

However, although there was mild weakness of handgrip 
strength, there was no muscle atrophy in the right hand.  
Dorsiflexion of the right wrist was 50 degrees while flexion 
was 80 degrees.  He could touch the tips of all his right 
hand fingers as well as the median transverse fold of the 
right hand palm with the tip of his right thumb.  

The Veteran was afforded a more comprehensive VA hands 
examination in January 2005, at which time he was diagnosed 
with an old right hand fifth metacarpal bone fracture.  
Subjectively, he complained of periods of pain exacerbation 
occurring one or twice per week and lasting approximately one 
to two hours, although it did not result in additional 
limitation of motion.  

Range of motion testing revealed right wrist dorsiflexion to 
70 degrees, with pain at 50 degrees; palmar flexion to 80 
degrees, with pain at 50 degrees; radial deviation to 20 
degrees, with pain at 10 degrees; and ulnar deviation to 45 
degrees, with pain at 25 degrees.  Proximal interphalangeal 
(PIP) joint range of motion was to 100 degrees in all 
fingers, with pain at 80 degrees; while distal 
interphalangeal (DIP) joint range of motion was to 70 
degrees, with pain at 50 degrees.  The Veteran could touch 
the tips of all his right hand fingers as well as the median 
transverse fold of the right hand palm with the tip of his 
right thumb.  

Pulling, pushing, and twisting strength in the right hand was 
normal, and dexterity was normal for twisting, probing, 
writing, touching, and expression (although pain was 
exacerbated upon moving the hand against resistance).  There 
was no deformity affecting flexion, although there was a bony 
prominence observed in the fifth metacarpal bone at the right 
hand's dorsum area.  There was no effusion, edema, redness, 
or ankylosis.  The examiner concluded that the Veteran was 
limited in his range of motion by pain without signs of 
fatigue, weakness, or lack of endurance following repetitive 
use.  

	The Board finds that these VA examinations were adequate for 
evaluation purposes.  Specifically, the examiners reviewed 
the claims file, interviewed the Veteran, and conducted 
physical examinations.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or misstated any relevant fact.  
	
	Furthermore, VA records reveal that the Veteran received 
treatment predominantly for psychiatric conditions since 
filing his claim in 1995.  Although osteoarthritis is listed 
among his active problems, there is no inclusion of a 
disorder involving the right hand or wrist.  As there is no 
indication of disabilities afflicting other digits, the Board 
finds that the preponderance of the evidence is against a 
compensable rating for residuals of a right wrist fracture 
for any period since July 1995.

Next, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
the evidence does not show that the Veteran's right wrist 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  The Board notes 
that he is currently retired and that the January 2005 
examiner opined that he was independent in self care and 
activities of daily living, although he claimed some 
limitations on his writing.  

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the issues of pre-existing disorder and 
aggravation, the Board notes that a veteran is considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrated that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that a disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (detailing 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 38 
C.F.R. § 3.304(b) should be construed as consistent with the 
VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2009).  VA bears the burden to rebut the 
presumption of aggravation in service.  Laposky v. Brown, 4 
Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

Additionally, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of 
the condition,"  that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).



Respiratory Disorder

The Veteran seeks service connection for bronchial asthma.  
He entered active duty in December 1965.  Service treatment 
records reflect treatment for asthma throughout 1966.  
However, at the time of discharge, the clinical evaluation of 
his lungs and chest was normal.  His induction physical 
examination in December 1965 does not note a respiratory 
disorder upon entry into active duty service.  As a 
consequence, he must be presumed sound under 38 U.S.C.A. § 
1111. 

In this case, however, the Board has determined that this 
presumption is rebutted by clear and unmistakable evidence in 
the record.  First, the Board concludes that clear and 
unmistakable evidence exists that the disorder existed prior 
to his enlistment in December 1965.  

Specifically, correspondence from the Veteran's treating 
physician dated in January 1966 indicated that he treated him 
for several episodes of bronchial asthma, most recently in 
November and December 1965.  This evidence is corroborated  
by his own reported history at his January 2005 VA 
respiratory examination, at which time he indicated that he 
was afflicted with asthma since childhood, which disappeared 
but then exacerbated prior to enlisting in the service.  He 
reported that following service the condition stabilized 
until exacerbating again in the mid-1990s.  The Board finds 
that the January 1966 physician correspondence constitutes 
clear and unmistakable evidence of a pre-existing respiratory 
disorder.

In support of this conclusion, the January 2005 VA examiner 
opined that, "[r]eview of medical evidence shows that the 
veteran had asthma prior to entering the service, and there 
is no evidence of aggravation on available service medical 
records."  The examiner then concluded that it was "not at 
least as likely as not" that the bronchial asthma began 
during service or was aggravated or otherwise etiologically-
related to any incident of service.  

The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

Having found that the presumption of soundness is rebutted by 
clear and unmistakable evidence (disorder existed prior to 
service and not aggravated by service), the Board finds that 
a respiratory disorder preexisted service.  Next, the Board 
concludes that the Veteran's bronchial asthma was not 
aggravated by active duty service.  

First, service treatment records reflect periodic treatment 
for asthma but at the time of discharge, the Veteran's lungs 
were normal.  Next, his own statements, the disorder did not 
flare after service until the mid-1990s, some 30 years later.  
Moreover, the January 2005 VA examiner specifically found 
that there was no evidence of aggravation.  Therefore, the 
evidence does not support a finding that a respiratory 
disorder was aggravated by service.

The Board has also considered the Veteran's statements and 
sworn testimony asserting aggravation.  While he is competent 
to report symptoms as they come to him through his senses, 
bronchial asthma is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been 
provided by the medical personnel who have examined the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Gastrointestinal Disorder

The Veteran also seeks to reopen a claim of service 
connection for a gastrointestinal disorder.  The RO last 
denied service connection for a gastrointestinal disorder in 
an April 1968 rating decision.  He did not appeal; therefore, 
the April 1968 decision is final.     

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001) (in effect for claims received 
before August 29, 2001).  

Evidence associated with the claims file at the time of the 
original denial included service treatment records and the 
report of a January 1968 VA gastrointestinal examination.  
Evidence received since then includes VA treatment records 
dated from May 1995 to May 2007, Army Reserve records, Social 
Security Administration (SSA) records, and the report of a 
January 2005 VA digestive conditions examination.

The Board notes that this evidence contains additional 
details which were offered since the April 1968 decision and 
relate to necessary, unestablished facts relevant to the 
Veteran's PTSD claim.  Specifically, at the time of the April 
1968 denial, the Veteran was not properly diagnosed with a 
gastrointestinal disorder, as the January 1968 VA examination 
had merely ruled out diagnoses of intestinal parasitosis, 
irritable colon syndrome, and regional enteritis.  

The evidence received since then, such as the January 2005 VA 
digestive conditions examination and recent VA treatment 
records, diagnose him with colon polyps.  As it provides a 
diagnosis for a previously undiagnosed condition, the Board 
finds that this new evidence is so significant that it must 
be considered with all the evidence of record in order to 
fairly adjudicate the appeal.  

Accordingly, the Board concludes that the additional details 
are sufficiently "new" and "material" to reopen the Veteran's 
claim as required under the applicable statutory and 
regulatory provisions.  In sum, the Board finds that the 
additional evidence submitted since the April 1968 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, is so significant that it must be considered in 
order to fairly decide the merits of the claim, and thus 
warrants reopening of the claim of service connection.  
Accordingly, the Veteran's claim to reopen is granted.

As new and material evidence has been submitted, the Board 
will now consider the Veteran's claim for service connection 
for a gastrointestinal disorder on the merits.

	Service treatment records reflect that the Veteran was 
treated in June 1967 for transient abdominal pain, which was 
noted to probably be appendicular in nature.  There is no 
further mention of the disorder in the service treatment 
records.  At the time of his service separation examination 
in October 1967, his abdomen and viscera were indicated to be 
within normal limits.  Similarly, he self-reported on his 
October 1967 Report of Medical History that he had never 
suffered from stomach, liver, or intestinal trouble.  
Therefore, service records do not note a chronic 
gastrointestinal disorder at the time of discharge.
	
	Next, post-service evidence does not reflect digestive 
symptomatology until January 1968.  Specifically, the Veteran 
was afforded a VA examination and reported intermittent 
tenderness and mild muscle spasm on the lower quadrants of 
his abdomen, which he claimed began during service in 
February 1967.  
	
	However, the examiner merely ruled out diagnoses of 
intestinal parasitosis, irritable colon syndrome, and 
regional enteritis without rendering a formal diagnosis.  The 
evidence does not show any further complaints until the 
Veteran was diagnosed with colon polyps in 1999.  This is the 
first recorded symptomatology related to a gastrointestinal 
disorder, coming over 30 years after discharge.  Therefore, 
the competent evidence does not reflect continuity of 
symptomatology.  
	
	In addition to the absence of documented diagnoses related to 
the gastrointestinal system for many years, the evidence 
includes the Veteran's statements asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience abdominal 
tenderness after he was discharged from the service, although 
at his January 2005 VA digestive examination he indicated 
that he did not have a history of recurrent abdominal pain.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  Specifically, 
the Board emphasizes the multi-year gap between discharge 
from active duty service in 1967 and initial diagnosis of 
colon polyps in 1999, over a 30-year gap.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's gastrointestinal disorder to active duty, despite 
his contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
the January 2005 VA examination undertaken specifically to 
address the issue on appeal.  At that time, the Veteran did 
not report any other major gastrointestinal complaints aside 
from his colon polyps.  
	
	After a physical examination, the examiner confirmed the 
diagnosis of colon polyps.  The examiner opined that it was 
not at least as likely as not that the polyps began during 
service, were aggravated by service, or were etiologically 
related to any incident of service.  The examiner reflected 
that colonic polyps were diagnosed for the first time by 
colonoscopy in 1999, 31 years after separation from service.  
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.
	
The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses, gastrointestinal disorders such as colon polyps 
are not the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

	In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

III.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, a veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in March 2001 and May 2004 that fully 
addressed all four notice elements.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Therefore, he was "provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claims were readjudicated, and a 
supplemental statement of the case was issued in November 
2007.  Consequently, the Board finds that the duty to notify 
has been satisfied.

With respect to the Dingess requirements, in March 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  

Further, the Veteran submitted written statements in support 
of his claim and was provided an opportunity to set forth his 
contentions during the hearing before a Veterans Law Judge in 
August 2002.  Next, specific VA medical opinions pertinent to 
the issues on appeal were obtained in November 1996 and 
January 2005.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for residuals of a right wrist fracture 
is denied.   

Service connection for a chronic respiratory disorder is 
denied.

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a gastrointestinal disorder is granted.

Service connection for a gastrointestinal disorder is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


